DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Examiner Interview Summary
Applicants’ Representative, Qionghua Weng (L1180), and the Examiner held an Applicant-Initiated Interview on January 21, 2021. The 35 U.S.C. 101 and 103 rejections were discussed. No agreements were reached with respect to the claims or any other issue. See Examiner Interview Summary Record of Jan. 28, 2021. Thus, Applicants misstate the record by stating in the Amendment that “[t]he Examiner agreed that the amended claims overc[a]me the applied reference” because again, no agreements were reached during the Interview.
Final Office Action
This Final Office Action responds to Applicants’ “AMENDMENT” of January 29, 2021 (“Amendment”) responding to the Non-Final Office Action of December 10, 2020 (“NFOA”). 
Status of Claims
In the Amendment, claims 1, 10, 14, 19 & 22-23 have been currently amended, new claims 24-25 have been presently added, claims 9 & 18 have been presently cancelled, claims 4, 13 & 20 were previously cancelled, and claims 2-3, 5, 8, 11-12, 14, 17 & 21 have been previously presented. As a result, the 35 U.S.C. 112(b) rejections of claims 22 & 23 made in the NFOA have been withdrawn as overcome. Yet, new 35 U.S.C. 112(b) rejections arise, as can be seen below. Accordingly, claims 1-3, 5-8, 10-12, 14-17, 19 & 21-25 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8, 10-12, 14-17, 19 & 21-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1, 10 & 19, the limitation “sends the success notification” (in the last paragraph beginning “after the first client transfers…”) should be “sends the exchange success notification” for consistency, clarity, and compliance with the rules of antecedent basis.
Also for claims 1, 10 & 19, the limitation “article” in “an article provided by the target client” and “an article provided by a specific merchant” (both in the last paragraph beginning “after the first client transfers…”) should be further distinguished in order to prevent confusion, e.g., referred to as first/second articles or X/Y articles, where X/Y has Specification support. Moreover, “a target client article” and “a specific merchant article” would also be fine.
Further for claims 1, 10 & 19, the limitation “as an award of completing” (in the last paragraph beginning “after the first client transfers…”) should be “as an award for completing”. 
As to claim 19, the “and” between “superposed;” and “in response” should be removed.
As to claims 24-25, the limitation “sends the success notification” should also be “sends the exchange success notification” for the same reason provided above (in claims 1, 10 & 19).
Also for claims 24-25, the limitation “as the award of completing” should be “as the award for completing”.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10-12, 14-17, 19 & 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for supporting cash currency exchange, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as providing an exchange request interface, determining a current geographical location of a user, sending an exchange-service request of cash currency according to an exchange request operation that is triggered on the exchange request interface, receiving, by the first client, information about at least one second client, displaying obtained information about the at least one second client, determining a second client as a target client from the at least one second client, receiving, by the first client, a navigation page pushed and generated according to geographical locations of the first client and the target client, displaying, by the first client, the navigation page that shows at least real-time location information of the first client and real-time location information of the target client, displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed, in response to an operation on the transfer control on the navigation page, triggering, by the first client, an eWallet of a first client to transfer a specified amount to an eWallet of the target client, displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client, sending an exchange success notification to the server after a confirmation control provided on the amount transfer success page is triggered, and after the first client transfer the specified amount to the eWallet of the target client and sends the successful notification, receiving, by the first client, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: In the instant case, claim 1 (a “method for supporting cash currency exchange for a first client requesting cash-currency-exchange service in a system for supporting cash currency exchange, the system including a plurality of second clients providing the cash-currency-exchange service”) is directed to a process. The limitations of “providing, by the first client…an exchange request interface configured to initiate the cash currency exchange for exchanging currency from an eWallet to cash, and to provide a condition setting option for the cash currency exchange; determining, by the first client, current geographical location of the user terminal; sending, by the first client, an exchange-service request of cash currency to [an entity] according to an exchange request operation triggered on the exchange request interface, wherein the exchange-service request carries the current geographical location of the user terminal and is used to trigger the [entity] to: obtain one or more second clients in a preset range from the first client according to at least the current geographical location information of the first client, the preset range being determined based on the condition setting option; push an exchange-service item corresponding to the exchange-service request to the one or more second clients; and receive a confirmation response of the exchange-service item from at least one second client of the one or more second clients; receiving, by the first client, information about the at least one second client pushed by the server, a terminal executing the at least one second client being located within the preset range from the user terminal; displaying, by the first client, the obtained information about the at least one second client; determining, by the first client, a second client as a target client from the at least one second client; receiving, by the first client, a navigation page pushed and generated by the [entity] according to geographical locations of the first client and the target client; displaying, by the first client, the navigation page that shows at least real-time location information of the first client and real-time location information of the target client; displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed; in response to an operation on the transfer control on the navigation page, triggering, by the first client, the eWallet of the first client to transfer a specified amount to an eWallet of the target client; displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client; sending an exchange success notification to the [entity] after a confirmation control provided on the amount transfer success page is triggered, wherein the exchange success notification is used to trigger the [entity] to obtain a type of the target client that completes transferring of the specified amount; and after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, receiving, by the first client from the [entity], a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as providing an exchange request interface, determining a current geographical location of a user, sending an exchange-service request of cash currency according to an exchange request operation that is triggered on the exchange request interface, receiving, by the first client, information about at least one second client, displaying obtained information about the at least one second client, determining a second client as a target client from the at least one second client, receiving, by the first client, a navigation page pushed and generated according to geographical locations of the first client and the target client, displaying, by the first client, the navigation page that shows at least real-time location information of the first client and real-time location information of the target client, displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed, in response to an operation on the transfer control on the navigation page, triggering, by the first client, an eWallet of a first client to transfer a specified amount to an eWallet of the target client, displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client, sending an exchange success notification to the server after a confirmation control provided on the amount transfer success page is triggered, and after the first client transfer the specified amount to the eWallet of the target client and sends the successful notification, receiving, by the first client, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a processor of a user terminal, interacting with a system, a server and a terminal (as well as an exchange request interface, an eWallet (of the first client and another eWallet of the target client), a current geographical location of the user terminal, an exchange-service request of cash currency, an exchange request operation, one or more second clients, a preset range, a condition setting option, an exchange-service item corresponding to the exchange-service request, a confirmation response, information about the at least one second client pushed by the server, the obtained information about the at least one second client, a second client as a target client, a navigation page, real-time location information of the first and target client, a transfer control, an operation on the transfer control on the navigation page, an amount transfer success page, an exchange success notification, a confirmation control, a type of the target client that completes transferring of the specified amount, a first resource collection item, an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client, all of which are merely abstract information, abstract software code, abstract static and/or programmable data, and/or executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the processor of the user terminal, interacting with the system, the server, and the terminal, to perform all the steps. A plain reading of FIGS. 1-3 as well as their associated descriptions in paragraphs [0027]-[0076] of Applicants’ Specification reveals that the above listed component(s) can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0038] (“The processor 280 runs the software program and module stored in the memory 220, to implement various functional applications and data processing.”); [0044]-[0047] (discussing the generic processor 280 of a mobile terminal); [0054] (“The programs are configured to be executed by one or more processors”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The processor of the user terminal, the system, the server and the terminal are also recited at a high-level of generality, e.g., as one of generic processors, terminals, systems, and servers performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the processor of the user terminal, the system, the server, and the terminal of independent claim 1, independent claims 10 & 19 contain the additional generic computing components of: an apparatus (claim 10), a memory (claim 10), a processor (coupled to the memory and configured to perform steps of a method) (claim 10), a non-transitory computer-readable storage medium (claim 19), and at least one processor (claim 19).
Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor (claim 1) or at least one processor (claim 19) of the user terminal (claims 1 & 19), the system (claims 1, 10 & 19), the server (claims 1, 10 & 19), the terminal (claims 1, 10 & 19), the apparatus (claim 10), the memory (claim 10), the processor (claim 10), and the non-transitory computer-readable storage medium (claim 19) recited in the claims or performing the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional element(s) of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 10 & 19 based on similar reasoning and rationale.
Dependent claims 2-3, 5-8, 11-12, 14-17 & 21-25, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 11, the limitations of “The method according to claim 1, wherein providing an exchange request interface and sending an exchange-service request of cash currency to the server according to an exchange request operation that is triggered on the exchange request interface comprises: displaying an exchange request webpage provided with the exchange request interface, the exchange request webpage comprising a defining condition for defining a candidate second client that provides the cash-currency-exchange service; and obtaining the defining condition set in the exchange request webpage, generating the defining condition and the current geographical location information of the first client into the exchange-service request according to the exchange request operation that is triggered on the exchange request interface, and sending the exchange-service request to the server” (claim 2), “The apparatus according to claim 10, wherein providing an exchange request interface and sending an exchange-service request of cash currency to the server according to an exchange request operation that is triggered on the exchange request interface comprises: displaying an exchange request webpage provided with the exchange request interface, the exchange request webpage comprising a defining condition for defining a candidate second client that provides the cash-currency-exchange service; and obtaining the defining condition set in the exchange request webpage, generating the defining condition and the current geographical location information of the first client into the exchange-service request according to the exchange request operation that is triggered on the exchange request interface, and sending the exchange-service request to the server” (claim 11), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the step of providing an exchange request interface and sending an exchange-serve request of cash currency to the server according to an exchange request operation that is triggered on the exchange request interface (as comprising further steps, e.g., displaying and obtaining steps) in a method for supporting cash currency exchange.
In claims 3 & 12, the limitations of “The method according to claim 1, further comprising: receiving the information about the second client, calculating a distance between the first client and the second client according to the current geographical location information of the second client that is carried in the information about the second client, and binding and displaying the information about the second client and the distance; and when the information about the second client further includes the distance between the first client and the second client, receiving the information about the second client, and binding and displaying the information about the second client and the distance between the first client and the second client” (claim 3) and “The apparatus according to claim 10, wherein the processor is further configured to perform: receiving the information about the second client, calculating a distance between the first client and the second client according to the current geographical location information of the second client that is carried in the information about the second client, and binding and displaying the information about the second client and the distance; and when the information about the second client further includes the distance between the first client and the second client, receiving the information about the second client, and binding and displaying the information about the second client and the distance between the first client and the second client” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the step of displaying the obtained information about the second client (as comprising further steps, e.g., receiving steps) in a method for supporting cash currency exchange.
In claims 5 & 14, the limitations of “The method according to claim 1, wherein, after the determining a second client as a target client from the displayed at least one second client, the method further comprises: sending information about the target client to the server, the information about the target client being used to trigger the server to generate the navigation page according to a path between the first client and the target client after receiving the information about the target client and when the target client is a merchant client, and being pushed to at least one of the first client and the target client” (claim 5) and “The apparatus according to claim 10, wherein, after the determining a second client as a target client from the displayed at least one second client, the processor is further configured to perform: sending information about the target client to the server, the information about the target client being used to trigger the server to generate the navigation page according to a path between the first client and the target client after receiving the information about the target client and when the target client is a merchant client, and being pushed to at least one of the first client and the target client” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed, after the step of determining a second client as a target client from the displayed second clients (e.g., sending steps) in a method for supporting cash currency exchange.
In claims 6 & 15, the limitations of “The method according to claim 5, further comprising: receiving location information of an intermediate merchant client pushed by the server, the location information of the intermediate merchant client being information about the intermediate merchant client determined by the server, after the server receives the information about the target client selected by the first client and when the target client is a user client, as one closest to the first client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of the cash currency; and generating a navigation page by using a path between the first client and the intermediate merchant client, the generated navigation page displaying the real-time location information of the first client, the real-time location information of the target client, and the location information of the intermediate merchant client” (claim 6) and “The apparatus according to claim 14, wherein the processor is further configured to perform: receiving location information of an intermediate merchant client pushed by the server, the location information of the intermediate merchant client being information about the intermediate merchant client determined by the server, after the server receives the information about the target client selected by the first client and when the target client is a user client, as one closest to the first client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of the cash currency; and generating a navigation page by using a path between the first client and the intermediate merchant client, the generated navigation page displaying the real-time location information of the first client, the real-time location information of the target client, and the location information of the intermediate merchant client” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed (e.g., receiving and generating steps) in a method for supporting cash currency exchange.
In claims 7 & 16, the limitations of “The method according to claim 5, further comprising: receiving and displaying a navigation page based on information about a location at which an intermediate merchant client is located that is pushed by the server, the navigation page being a navigation page generated, according to a path between the first client and the intermediate merchant client, by the server by determining the intermediate merchant client whose location is closest to a location at which the first client is located after receiving the information about the target client that is selected by the first client and when the target client is a user client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of cash currency” (claim 7) and “The apparatus according to claim 14, wherein the processor is further configured to perform: receiving and displaying a navigation page based on information about a location at which an intermediate merchant client is located that is pushed by the server, the navigation page being a navigation page generated, according to a path between the first client and the intermediate merchant client, by the server by determining the intermediate merchant client whose location is closest to a location at which the first client is located after receiving the information about the target client that is selected by the first client and when the target client is a user client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of cash currency” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed (e.g., a receiving and displaying step) in a method for supporting cash currency exchange.
In claims 8 & 17, the limitations of “The method according to claim 1, wherein the triggering an eWallet of the first client to transfer a specified amount to an eWallet of the target client comprises: setting an operation attribute of the transfer control as inoperable and displaying the transfer control when the navigation page is initially displayed by the first client; and when the first client determines that the geographical locations of the first client and the target client are superposed, setting the operation attribute of the transfer control as operable” (claim 8) and “The apparatus according to claim 10, wherein the triggering an eWallet of the first client to transfer a specified amount to an eWallet of the target client comprises: setting an operation attribute of the transfer control as inoperable and displaying the transfer control when the navigation page is initially displayed by the first client; and when the first client determines that the geographical locations of the first client and the target client are superposed, setting the operation attribute of the transfer control as operable” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the step of triggering an eWallet of the first client to transfer a specified amount to an eWallet of the target client (as comprising further steps, e.g., triggering and displaying steps) in a method for supporting cash currency exchange.
In claim 21, the limitations of “The method according to claim 9, wherein: when the target client is a merchant type client, the first resource collection item is a voucher usable at a merchant corresponding to the target client”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed (e.g., displaying and sending steps) and also further describe the first resource collection item when the target client is a merchant type client in a method for supporting cash currency exchange.
In claims 22-23, the limitations of “The method according to claim 1, wherein the one or more second clients are applications connected to the server and are not an automatic teller machine (ATM) or a bank facility” (claim 22) and “The method according to claim 1, wherein the first client and the one or more second clients are the same applications” (claim 23), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the one or more second clients and the first client in a method for supporting cash currency exchange.
In claims 24-25, the limitations of “The method according to claim 1, wherein after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, the target client also receives, from the server, the second resource collection item as the award of completing the transferring of the specified amount when the target client is the user type client” (claim 24) and “The apparatus according to claim 10, wherein after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, the target client also receives, from the server, the second resource collection item as the award of completing the transferring of the specified amount when the target client is the user type client” (claim 25), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe actions performed to the target client after the first client transfers the specified amount to the eWallet of the target client and sends the success notification in a method for supporting cash currency exchange.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-3, 5-8, 10-12, 14-17, 19 & 21-25 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-12, 14-17, 19 & 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., U.S. Pat. Pub. 2016/0104133 A1 (“Davis”) in view of Shan et al., WO 2015/139520 A1 (PCT/CN2015/070322) (“Shan”) and further in view of Moreira Neto, U.S. Pat. Pub. 2015/0170186 A1 (“Moreira Neto”).
As to claim 1, Davis teaches, suggests and discloses a “method for supporting cash currency exchange for a first client requesting cash-currency-exchange service in a system for supporting cash currency exchange, the system including a plurality of second clients providing the cash-currency-exchange service and a server” (see, e.g., Davis, Abstract (“methods and systems for remitting funds via a social networking system”); [0134] (“the remittance manager 242 can request a currency exchange rate, available delivery methods, and/or applicable fees… the remittance manager 242 [system] can query the remittance network 115 in accordance with a predetermined schedule to obtain…e.g., current exchange rates”); [0041], [0043], FIG. 1 (“server device(s) 108” and/or “server device(s) 110” is/are the “server”)) “the method comprising:” 
“providing, by the first client executed by a processor of a user terminal, an exchange request interface configured to initiate the cash currency exchange for exchanging currency from an eWallet to cash, and to provide a condition setting option for the cash currency exchange”. See, e.g., Davis, para. [0056] (“processor of the client devices 104a, 104b [by the first client executed by a processor of a user terminal]”); FIGS. 5G-5N (showing an exchange request interface on a mobile device); paras. [0189] (“In one or more embodiments, the exchange rate between the currency associated with the remittance send amount control 550 and the remittance receive amount control 551 may be provided by the remittance network 115 via the communication manager 230. For example, currency exchange rates generally fluctuate on a daily or more frequent basis, and in one or more embodiments, the remittance network 115 may provide the most current exchange rates. In one or more embodiments, the user interface manager 206 may display the most current exchange rate between the two currencies as part of the remittance calculator 548 (e.g., "1.00 USD=61.11 INR") [providing an exchange request interface]. Additionally, in one or more embodiments, the sender may manually specify the currencies associated with the remittance send amount control 550 and the remittance receive amount control 551. In one embodiment, the sender may manually specify a currency by tapping on the listed currency. In response to the detected user interaction, the user interface manager 206 may display a dropdown list of all supported currencies [also providing an exchange request interface].”); [0240] (“network application 204 may continuously monitor the exchange rate between the sender's country and the recipient's country. It is possible that if the recipient does not immediately provide the needed recipient information, as notified in FIG. 7B, that the exchange rate between the sender's country and recipient's country might change. In that case, rather than proceeding to the sender information interfaces 566a and 566b as the next step in the remittance process, the user interface manager 206 may provide the calculation interface 546, as shown in FIG. 5G. Thus, utilizing the calculation interface 546, the sender may alter the remittance amount in order to provide more or less remittance funds to the recipient, depending on the currency exchange rate [providing an exchange request interface]”); [0049] (“ATM” for exchanging cash); [0094], [0098], [0135], [0137], [0150], [0156], [0194], [0206], [0209], [0249], [0256], [0285] (exchanging cash, “cash card accounts”, funds or payment credentials to an “electronic wallet” or “mobile wallet”); [0101] (setting up account or condition setting option for the cash currency exchange); [0163], [0256], [0332], [0336], [0349], [0371]-[0372] (privacy settings (or access settings), or condition setting option for the cash currency exchange); [0256] (“the sender account information 928 may include other or additional sender information, such as mobile wallet settings, automated remittance settings, etc. [also condition setting option for the cash currency exchange]”).
“determining, by the first client, a current geographical location of the user terminal.” See, e.g., Davis, para. [0049] (“the fund transfer system 122 can make the funds available for pick up at an agent 128 (e.g., physical location such as a store, ATM, or other location)”); [0352] (“a concept...may correspond to a place [e.g., ATM above and] may include…a location (e.g., an address or a geographical location”); [0333] (same); [0005], [0070], [0097] (“pickup location” or “location for pick-up”); [0050] (“user 102a and user 102b [e.g., serving as user terminals via their smartphones or mobile devices] can exchange electronic messages containing…location information”); [0055], [0077] (“client application 202 can [further] include…a location detector 212”); [0060], [0137], [0156], [0197], [0204], [0207], [0348], [0364], [0367] (“location information” 558, 570); [0077] (“The location detector 212 can access or identify a location of the client device 104a, 104b based on GPS information from the client device 104a, 104b [e.g., user terminals]…[and] can then provide the location of the client device 104a, 104b to the network application 204. Additionally, the location detector 212 can receive indications of the location of other client devices from the network application 204.”); [0086] (same); [0115] (“the status manager 232 can determine a current location of the sender client device 104a [user terminal] based on data provided by the location detector 212. The risk calculator 240 can then verify that the current location of the sender client device 104a is a valid location for initiating a remittance.”); [0125] (same); [0127] (“social network location check-ins by the sender or the particular potential recipient where both parties are either in the same location or in the same geographical area...the sender and the particular potential recipient being checked-in at the same location”); [0184], [0267], [0279], [0363], [0365], claims 2 & 13 (same disclosure on location check-ins); [0241]-[0245] (delivering remittance to local agent and providing location of that local agent, e.g. ATM or Western Union cashier/employee); [0248]-[0249] (location of featured recipient); [0300] (“detected location of a client device associated with the user [user terminal]”); [0336] (location of other users); [0349] (location stores for storing location information); [0367] (“the coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user (or the location of a client system 1706 of the user).”).    
“sending, by the first client, an exchange-service request of cash currency to the server according to an exchange request operation triggered on the exchange request interface, wherein the exchange-service request carries the current geographical location of the user terminal and is used to trigger the server to:” See disclosures from Davis about first client devices and processors for “by the first client” and “current geographical location of the user terminal”. See, e.g., Davis, para. [0134] (“In any event, upon determining the destination country, the remittance manager 242 can requested remittance information 326 based on the destination country from the remittance network 115. For example, the remittance manager 242 can request a currency exchange rate, available delivery methods, and/or applicable fees. The remittance network 115 can gather the request information 328 and provide the delivery information 330 to the network application 204. In alternative embodiments, the network application 204 can maintain or store one or more pieces of the delivery information such that the network application 204 need not query the remittance network 115 for every transaction. For example, the remittance manager 242 can query the remittance network 115 in accordance with a predetermined schedule to obtain delivery information (e.g., current exchange rates)”); [0135] (“Alternately, the payment entry UI may allow the sender to adjust the remittance amount based on an exchange rate between the country of the sender and the country of the selected recipient. Next, the sender client device 104a may present a delivery option UI by which the sender may select and submit a remittance delivery method [same].”); [0127], [0267], [0279], [0367] (similar disclosure).
“obtain one or more second clients in a preset range from the first client according to at least the current geographical location information of the first client, the preset range being determined based on the condition setting option”. See Davis above.
“push an exchange-service item corresponding to the exchange-service request to the one or more second clients; and”. See Davis above.
“receive a confirmation response of the exchange-service item from at least one second client of the one or more second clients”. See Davis above.
“receiving, by the first client, information about the at least one second client pushed by the server, a terminal executing the at least one second client being located within the preset range from the user terminal”. See, e.g., Davis, para. [0367] (“the coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user (or the location of a client system 1706 of the user).”).  
“displaying, by the first client, the obtained information about the at least one second client”. See, e.g., Davis, FIGS. 5G-5N (displaying the second client or recipient that is providing the cash-currency-exchange service and obtained information about the second client e.g., currency exchange rate, etc.); paras. [0187] (“In one or more embodiments, in response to a successful recipient selection (i.e., the selection of "Neha Kumar"), the user interface manager 206 may provide a remittance calculation interface 546, as shown in FIG. 5G. For example, as shown in FIG. 5G, the user interface manager 206 can display a remittance calculator 548 and number keypad 552 as part of the remittance calculation interface 546. By utilizing these display elements, a sender may quickly and easily determine how much money to send in one currency in order to provided the needed funds in another currency [displaying, by the first client, the obtained information about the at least one second client, e.g., recipient].”); [0188] (“For example, as shown in FIG. 5G, the remittance calculator 548 may include a remittance send amount control 550 and a remittance receive amount control 551. In one or more embodiments, the sender may input an amount into the remittance send amount control 550 (e.g., "300.00 USD"), and the user interface manager 206 will update the remittance receive amount control 551 to display the inputted amount in a different currency (e.g., "18333 INR"). In one embodiment, the user interface manager 206 may select the currency displayed in the remittance receive amount control 551 based on a country associated with the selected recipient. Alternatively, the user interface manager 206 may display a currency in the remittance receive amount control 551 based on a determination of the network application 204. Additionally, the user interface manager 206 may display other fees and costs associated with the remittance transaction as part of the remittance calculator 548, thus informing the sender of the total cost of the remittance [same]”); [0233] (“[In FIG. 6D] the user interface manager 206 may provide a country selection interface 610 including a list of serviced country indicators 538 along with the help option or selectable element 530. In one or more embodiments, the sender may select one of the serviced country indicators 538, thus indicating to the network application 204 that the selected recipient's remittance funds will be processed in the selected country, rather than in the country of the selected recipient's residence. At this point the user interface manager 206 can provide the remittance calculation interface 546, as shown in FIG. 5G. From which point, the remittance process can proceed as outline above in relation to FIGS. 5G-5Q [displaying the obtained information about the at least one second client]”); [0210], [0240] (similar disclosure).  
“determining, by the first client, a second client as a target client from the at least one second client; and”. See, e.g., Davis, FIG. 5F (displaying a list of the at least one second client, with “Neha Kumar”, the “target client” on the top); FIG. 5I (determining “Neha Kumar” in India as the target client from the list of the at least one second client in FIG. 5F); paras. [0185] (“Additionally, the recipient identifier 236 may identify the suggested recipient list 544 based on other information stored by the social graph 250. For example, in some embodiments, the recipient identifier 236 may identify potential recipients based on their "real-world" relationships with the sender. For instance, as shown in FIG. 5F, the top listed potential recipient, "Neha Kumar," is listed as the sender's mother. Other listed potential recipients also have similarly close real-world relationships with the sender. In one or more embodiments, the recipient identifier 236 may identify this type of relationship data based on information maintained by the social graph 250 [list of the at least one second client, with Neha Kumar being the target client].”); [0187] (“In one or more embodiments, in response to a successful recipient selection (i.e., the selection of "Neha Kumar"), the user interface manager 206 may provide a remittance calculation interface 546, as shown in FIG. 5G. For example, as shown in FIG. 5G, the user interface manager 206 can display a remittance calculator 548 and number keypad 552 as part of the remittance calculation interface 546. By utilizing these display elements, a sender may quickly and easily determine how much money to send in one currency in order to provided the needed funds in another currency [determining a second client as a target client from the at least one second client, e.g. Neha Kumar].”). 
“…triggering, by the first client, the eWallet of the first client to transfer a specified amount to an eWallet of the target client”. See, e.g., Davis, paras. [0094] (“To complete a transaction, the remittance manager 242 can access or obtain a payment credential for the sender and the recipient (such as deposit account information, debit card, credit card, gift card, electronic wallet [triggering the eWallet of the first client to transfer a specified amount to an eWallet of the target client]”); [0098] (“In addition to coordinating a transaction via the remittance network 115, the remittance manager 242 can also coordinate a transaction with respect to one or more system user accounts…the network application 204 can support user cash accounts, such as gift card accounts, cash card accounts, electronic wallets [same], or similar types of user accounts.”); [0135] (“the remittance manager 242 may allow remittances to be processed via a local agent, a bank account, credit card, gift card, or mobile wallet [same]”); [0137], [0156] (“If the remittance manager can fund remittances in a variety of ways, sender information may also include credit card information or mobile wallet information [same].”); [0150] (“ Upon delivery the remittance (e.g., deposing funds into recipient bank account, delivering funds into an electronic wallet [same], or delivering the funds via an agent), the remittance network 115 can send the network application 204 a remittance transaction response 362”); FIG. 5H (55c – “Mobile Wallet” or the “mobile wallet remittance method indicator 555c” see [0194]); [0206] (“the network application 204 may fund remittances from a sender's credit card or mobile wallet [same]”); [0209] (“the network application 204 may even maintain profile information including credit card information or mobile wallet information [same]”); [0249] (“recipient information 916 may include information such as…preferred transaction method (i.e., wire transfer, bank account, mobile wallet) [same]”); [0256] (“the sender account information 928 may include other or additional sender information, such as mobile wallet settings [same]”); [0285] (“For example, a reception method may include…a mobile wallet [same]”).
“displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client”. See, e.g., Davis, FIG. 5Q, 9F, 9H & 9I (displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client); para. [0226] (“In response to the network application 204 determining that the remittance transaction request may proceed, the user interface manager 206 may provide a confirmation to the sender…as shown in FIG. 5Q, the user interface manager 206 may provide a confirmation interface 590 to confirm the remittance for the sender. In one or more embodiments, the user interface manager 206 may display a pending transaction progress indicator 591 and a message input control 592…the network application 204 may provide this confirmation to the sender and/or recipient in a social network notification…the network application 204 may add a personal note to the remittance in response to the sender adding text to the message input control 592. In response to the sender tapping the done option or selectable element 593, the user interface manager 206 may provide the recipient selection interface 540, as in FIG. 5F.”). 
“sending an exchange success notification to the server after a confirmation control provided on the amount transfer success page is triggered”. See Davis immediately above. 
“after the first client transfers the specified amount to the eWallet of the target client and sends the success notification…”. See Davis immediately above.
However, Davis does not specifically or expressly disclose “receiving, by the first client, a navigation page pushed and generated by the server according to geographical locations of the first client and the target client; displaying, by the first client, the navigation page that shows at least real-time location information of the first client and real-time location information of the target client; displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed; and in response to an operation on the transfer control on the navigation page,” triggering, by the first client, the eWallet of the first client to transfer a specified amount to an eWallet of the target client, “wherein the exchange success notification is used to trigger the server to obtain a type of the target client that completes transferring of the specified amount” and after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, “receiving, by the first client from the server, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client” as recited by claim 1.
Shan partially cures this deficiency because Shan teaches, suggests and discloses “receiving, by the first client, a navigation page pushed and generated by the server according to geographical locations of the first client and the target client; displaying, by the first client, the navigation page that shows at least real-time location information of the first client and real-time location information of the target client; displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed; and in response to an operation on the transfer control on the navigation page,” triggering, by the first client, the eWallet of the first client to transfer a specified amount to an eWallet of the target client, and “ as recited by claim 1. See, e.g., Shan, FIGS. 4E, 4I-4J, 4L-4M (showing the “navigation page” or “location interface” displaying the “real-time location” of user XX and avatar 442 and avatar 420 for user YY as the first and target clients or vice-versa); paras. [0044], [0049]-[0050], [0052]-[0053] (describing how contacts e.g. 4120, 4124 for affordances e.g., 4118, 474 in FIGS. 4I-4J, contact 482 for affordance 474 in FIG. 4E, and contacts 4128, 4136 for affordances 472, 4132 in FIGS. 4L-4M show up as transfer controls on the displayed navigation page or location interface); [00102] (“the user may return to the location interface by selecting either the message (e.g., message 440-F in Figure 4G) corresponding to the location sharing request of any of the users that joined the location sharing group, or by selecting the location-sharing status banner displayed in the chat interface (e.g., location sharing status banner 4104 in Figure 4G)…the user may select the avatar or indicator of a particular user in the map interface to select one or more operations specific to the user represented by the selected avatar or indicator, such as, sending a private message to that user, getting directions from the current location to that user, finding particular businesses (e.g., restaurants, coffee shops, meeting spots, parking, etc.) near both the second user and the selected user, etc [displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed, e.g., upon getting directions from the current location to that user would show superposed locations of the current user or first client and another user or target client; same with finding particular businesses e.g. target client near both the second user and the selected user e.g. first client or target client]…after the user selects the message corresponding to the location sharing request or the status banner to automatically join the location sharing group, when the user returns to the chat interface, the appearance of the location sharing status banner would be updated to reflect that the second user is currently sharing location in real time [also displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed, where the current user or first client is shared the real-time location of the second user or target client]”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Davis’ disclosure of most of a method for supporting cash currency exchange with Shan’s disclosure of “receiving, by the first client, a navigation page pushed and generated by the server according to geographical locations of the first client and the target client; displaying, by the first client, the navigation page that shows at least real-time location information of the first client and real-time location information of the target client; displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed; and in response to an operation on the transfer control on the navigation page,” triggering, by the first client, the eWallet of the first client to transfer a specified amount to an eWallet of the target client, in order to teach, suggest and disclose most of the limitations recited by claim 1. The motivation to combine Davis with Shan would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of a navigation page showing real-time location information of multiple clients and displaying transfer controls on that navigation page upon detecting that geographical locations of first/target clients or first/second users are proximate or superposed and also when operations are performed on, e.g., trigger eWallet transfers between clients in the known method for supporting cash currency exchange) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Davis and Shan would be particularly advantageous in integrating “methods and systems for remitting funds via a social networking system” (Davis, Abstract) with “[m]ethods and systems for facilitating real-time location sharing” (Shan, Abstract) in order to ultimately teach, suggest and disclose most of the limitations of claim 1.
Nonetheless, Davis in view of Shan does not specifically or expressly disclose “wherein the exchange success notification is used to trigger the server to obtain a type of the target client that completes transferring of the specified amount” and after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, “receiving, by the first client from the server, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client” as recited by claim 1.
Moreira Neto cures this deficiency because Moreira Neto teaches, suggests and discloses all of the above-recited limitations. See, e.g., Moreira Neto, para. [0135] (“If the acquirer can successfully procures the funds 736, the acquirer may obtain the funds 737 and may send a confirmation to the merchant (and in some implementations, to ECO ADVANTAGE) indicating that the transaction was successfully processed [wherein the exchange success notification is used to trigger the server to obtain a type of the target client, e.g., merchant, that completes transferring of the specified amount]. In some implementations the merchant may, if the transaction was successful 739, forward the success notification to ECO ADVANTAGE, which may obtain the confirmation of a successful transaction 743 and may use the confirmation to debit the ecos and/or bonus blocks used in the transaction, credit to the user's account 744 a predetermined amount related to the transaction amount, and may update the user's balance, as well as updating merchant and transaction records 745 using the information described in 721 and/or like information [receiving, by the first client from the server, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, e.g., debiting the ecos and/or bonus blocks, crediting the user’s account 744, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client, e.g., user may receive bonus blocks, e.g., [0057] credit to the user’s account 744].”); [0057] (“In some implementations, the user may also receive bonus blocks from referring other consumers to ECO ADVANTAGE (see FIGS. 6a-d) [first or second resource collection item]. In some implementations bonus blocks may be blocks of money paid to the user by ECO ADVANTAGE as a result of bringing new users to ECO ADVANTAGE, and may be used in conjunction with ecos towards a purchase at any participating merchant. For example, in addition to the 20 ecos paid towards the $100 Best Buy transaction, a user may be able to use a $20 bonus block towards the purchase [first/second resource collection items because this is a promotion for a merchant target client or exchanging for an article provided by a specific merchant e.g. Best Buy], lowering the out-of-pocket cost further (e.g. to $60). In some implementations there may be a variety of different types of bonus blocks, such as invite bonus blocks (e.g. bonus blocks for inviting other users), merchant bonus blocks (e.g. bonus blocks issued by merchants), and/or the like [first/second resource collection items].”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Davis’ and Shan’s disclosure of most of a method for supporting cash currency exchange with Moreira Neto’s disclosure of “wherein the exchange success notification is used to trigger the server to obtain a type of the target client that completes transferring of the specified amount” and after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, “receiving, by the first client from the server, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client” in order to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Davis and Shan with Moreira Neto would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of using an exchange success notification to trigger a server to obtain a type of the target client that completes transferring of the specified amount and after a first client transfers a specified amount to an eWallet of a target client and sends the success notification, receiving, by the first client from the server, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client in the known method for supporting cash currency exchange) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Davis and Shan with Moreira Neto would be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems for “forward[ing]…success notification[s]…to debit…bonus [awards]…to the user’s account” (Moreira Neto, para. [0157]) in order to ultimately teach, suggest and disclose all of the limitations of claim 1.
As to claim 10, Davis in view of Shan and further in view of Moreira Neto (“the Davis-to-Moreira Neto combination”) also teaches, suggests and discloses all the limitations of claim 10 reciting “An apparatus for supporting cash currency exchange for a first client requesting cash-currency-exchange service in a system for supporting cash currency exchange, the system including a plurality of second clients providing the cash-currency- exchange service and a server, the apparatus comprising: a memory; and a processor coupled to the memory and configured to perform: providing an exchange request interface configured to initiate the cash currency exchange for exchanging currency from an eWallet to cash, and to provide a condition setting option for the cash currency exchange; determining a current geographical location of the apparatus; sending an exchange-service request of cash currency to the server according to an exchange request operation triggered on the exchange request interface, wherein the exchange- service request carries the current geographical location of the apparatus and is used to trigger the server to: obtain one or more second clients in a preset range from the first client according to at least the current geographical location information of the first client, the preset range being determined based on the condition setting option; push an exchange-service item corresponding to the exchange-service request to the one or more second clients; and receive a confirmation response of the exchange-service item from at least one second client of the one or more second clients; receiving information about the at least one second client pushed by the server, a terminal executing the at least one second client being located within the preset range from the apparatus; displaying the obtained information about the at least one second client; determining a second client as a target client from the at least one second client; receiving a navigation page pushed and generated by the server according to geographical locations of the first client and the target client; displaying the navigation page that shows real-time location information of the first client and real-time location information of the target client; displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed; in response to an operation on the transfer control on the navigation page, triggering the eWallet of the first client to transfer a specified amount to an eWallet of the target client; displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client; sending an exchange success notification to the server after a confirmation control provided on the amount transfer success page is triggered, wherein the exchange success notification is used to trigger the server to obtain a type of the target client that completes transferring of the specified amount; and after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, receiving, by the first client from the server, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client.” See Davis, Shan & Moreira Neto above for the nearly identical limitations in claim 1. For the unique limitations just in claim 10, see below:
“apparatus”: see, e.g., Davis, Abstract (“methods and systems for remitting funds via a social networking system [apparatus and system]” “system 100” in FIG. 1 is also the apparatus and remittance manager 242 is also the system, as disclosed above). 
“the apparatus comprising: a memory; and a processor coupled to the memory and configured to perform”: (see, e.g., Davis, paras. [0045] (“processor (e.g., payment processing system 120)”); [0056], [0312], [0317]-[0318] (“at least one processor”, “one or more processors”, “a processor (e.g., a microprocessor)”, “a processor”, “message processors”, “multi-processor systems”, “microprocessor-based or programmable consumer electronics”); [0321]-[0323] (“processor 1602” in FIG. 16)). 
As to claim 19, the Davis-to-Moreira Neto combination also teaches, suggests and discloses all the limitations of claim 19 reciting a “non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor of a user terminal running a first client requesting cash-currency-exchange service in a system for supporting cash currency exchange, the system including a plurality of second clients providing the cash-currency- exchange service and a server, the computer program instructions causing the at least one processor to perform: providing an exchange request interface configured to initiate the cash currency exchange for exchanging currency from an eWallet to cash, and to provide a condition setting option for the cash currency exchange; determining a current geographical location of the user terminal; sending an exchange-service request of cash currency to the server according to an exchange request operation triggered on the exchange request interface, wherein the exchange-service request carries the current geographical location of the user terminal and is used to trigger the server to: obtain one or more second clients in a preset range from the first client according to at least the current geographical location information of the first client, the preset range being determined based on the condition setting option; push an exchange-service item corresponding to the exchange-service request to the one or more second clients; and receive a confirmation response of the exchange-service item from at least one second client of the one or more second clients; receiving information about the at least one second client pushed by the server, a terminal executing the at least one second client being located within the preset range from the user terminal; displaying the obtained information about the at least one second client; determining a second client as a target client from the at least one second client; receiving a navigation page pushed and generated by the server according to geographical locations of the first client and the target client; displaying the navigation page that shows real-time location information of the first client and real-time location information of the target client; displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed; and in response to an operation on the transfer control on the navigation page, triggering the eWallet of the first client to transfer a specified amount to an eWallet of the target client; displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client; sending an exchange success notification to the server after a confirmation control provided on the amount transfer success page is triggered, wherein the exchange success notification is used to trigger the server to obtain a type of the target client that completes transferring of the specified amount; and after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, receiving, by the first client from the server, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client.” See Davis, Shan & Moreira Neto above for the nearly identical limitations in claim 1. For claim 19’s unique limitations, see: 
“A non-transitory computer-readable storage medium” (see, e.g., Davis, paras. [0056],  [0312], [0314], [0324] (“non-transitory computer-readable storage medium” “(e.g., a memory, etc.)”, “Non-transitory computer-readable storage media” defined)).
“storing computer program instructions executable by at least one processor for a first client requesting cash-currency- exchange service in a system for supporting cash currency exchange, the system including at least one second client providing the cash-currency-exchange service and a server, the computer program instructions causing the at least one processor to perform:” (see Davis above for processor in claim 10 and the rest from claims 1 & 10).
As to claims 2 & 11, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claims 1, 10 & 19, as shown above, which claims 2, 11 & 20 respectively depend from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claims 2, 11 & 20 of “The method according to claim 1, wherein providing an exchange request interface and sending an exchange-service request of cash currency to the server according to an exchange request operation that is triggered on the exchange request interface comprises: displaying an exchange request webpage provided with the exchange request interface, the exchange request webpage comprising a defining condition for defining a candidate second client that provides the cash-currency-exchange service; and obtaining the defining condition set in the exchange request webpage, generating the defining condition and the current geographical location information of the first client into the exchange-service request according to the exchange request operation that is triggered on the exchange request interface, and sending the exchange-service request to the server” (claim 2) and “The apparatus according to claim 10, wherein providing an exchange request interface and sending an exchange-service request of cash currency to the server according to an exchange request operation that is triggered on the exchange request interface comprises: displaying an exchange request webpage provided with the exchange request interface, the exchange request webpage comprising a defining condition for defining a candidate second client that provides the cash-currency-exchange service; and obtaining the defining condition set in the exchange request webpage, generating the defining condition and the current geographical location information of the first client into the exchange-service request according to the exchange request operation that is triggered on the exchange request interface, and sending the exchange-service request to the server” (claim 11). See, e.g., Davis, paras. [0341] (“Client system 1706 may render a webpage based on the HTML files from the server for presentation to the user. This disclosure contemplates any suitable webpage files. As an example and not by way of limitation, webpages may render from HTML files, Extensible Hyper Text Markup Language (XHTML) files, or Extensible Markup Language (XML) files, according to particular needs. Such pages may also execute scripts such as, for example and without limitation, those written in JAVASCRIPT, JAVA, MICROSOFT SILVERLIGHT, combinations of markup language and scripts such as AJAX (Asynchronous JAVASCRIPT and XML), and the like. Herein, reference to a webpage encompasses one or more corresponding webpage files (which a browser may use to render the webpage) and vice versa, where appropriate.”); [0351] (“In particular embodiments, a user node 1802 may correspond to one or more webpages.”); [0352]-[0354] (concept node 1804 and social graph 1800 may be represented by webpages, profile pages may also be hosted on third-party websites associated with third-party servers 1708); [0358]-[0359] (advertisements may be presented on webpages, social-networking webpages, or third-party webpages). 
As to claims 3 & 12, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claims 1 & 10, as shown above, which claims 3 & 12 respectively depend from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claims 3 & 12 of “The method according to claim 1, further comprising: receiving the information about the second client, calculating a distance between the first client and the second client according to the current geographical location information of the second client that is carried in the information about the second client, and binding and displaying the information about the second client and the distance; and when the information about the second client further includes the distance between the first client and the second client, receiving the information about the second client, and binding and displaying the information about the second client and the distance between the first client and the second client” (claim 3) and “The apparatus according to claim 10, wherein the processor is further configured to perform: receiving the information about the second client, calculating a distance between the first client and the second client according to the current geographical location information of the second client that is carried in the information about the second client, and binding and displaying the information about the second client and the distance; and when the information about the second client further includes the distance between the first client and the second client, receiving the information about the second client, and binding and displaying the information about the second client and the distance between the first client and the second client” (claim 12). See, e.g., Davis, paras. [0127] (“As described in greater detail below, a relationship coefficient may represent or quantify the strength of a relationship between particular objects (in this case users) associated with the social networking system. Relationship coefficients (also referred to as "affinity coefficients") are described in detail below with reference to FIGS. 17 and 18. In summary, a relationship coefficient can take into account various information from the social graph 250 to quantify the strength of a relationship between the sender a given potential recipient. For example, a relationship coefficient can take into account information including, but not limited to…social network location check-ins by the sender or the particular potential recipient where both parties are either in the same location or in the same geographical area…the sender and the particular potential recipient being tagged in the same photograph, the sender and the particular potential recipient being checked-in at the same location, the sender and the particular potential recipient attending the same event [claim limitations above]”); [0267] (“The method 1000 further includes an act 1020 of accessing information from a social network. In particular, the act 1020 can involve accessing information from the social networking system about one or more of the sender 102a, the recipient 102b, or a relationship between the sender 102a and the recipient 102b. In one or more embodiments, the accessed information from the social networking system comprises one or more of…one or more location check-ins indicating the sender 102a and the selected recipient 102b were in the same geographical area at the same time [same].”); [0279] (“Additionally, the method 1100 can include an act 1150 of calculating a relationship coefficient. In particular, the act 1150 can involve calculating a relationship coefficient representative of a relationship between the sender 102a and the selected recipient 102b. In one or more embodiments, calculating the relationship coefficient representative of the relationship between the sender 102a and the selected recipient 102b comprises analyzing social network interactions between the sender 102a and the selected recipient 102b. For example, analyzing social network interactions between the sender 102a and the selected recipient 102b comprises one or more of…analyzing location check-ins indicating the sender 102a and the selected recipient 102b were in the same geographical area at the same time [same]”); [0367] (“In particular embodiments, social-networking system 1702 may calculate a coefficient based on location information. Objects that are geographically closer to each other may be considered to be more related, or of more interest, to each other than more distant objects. In particular embodiments, the coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user (or the location of a client system 1706 of the user). A first user may be more interested in other users or concepts that are closer to the first user. As an example and not by way of limitation, if a user is one mile from an airport and two miles from a gas station, social-networking system 1702 may determine that the user has a higher coefficient for the airport than the gas station based on the proximity of the airport to the user [same].”); see also disclosures above from Shan involving the distance/route between the phone and the closest ATM and binding/displaying that information via a map route or directions.   
As to claims 5 & 14, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claims 1 & 10, as shown above, which claims 5 & 14 respectively depend from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claims 5 & 14 of “The method according to claim 1, wherein, after the determining a second client as a target client from the displayed at least one second client, the method further comprises: sending information about the target client to the server, the information about the target client being used to trigger the server to generate the navigation page according to a path between the first client and the target client after receiving the information about the target client and when the target client is a merchant client, and being pushed to at least one of the first client and the target client” (claim 5) and “The apparatus according to claim 10, wherein, after the determining a second client as a target client from the displayed at least one second client, the processor is further configured to perform: sending information about the target client to the server, the information about the target client being used to trigger the server to generate the navigation page according to a path between the first client and the target client after receiving the information about the target client and when the target client is a merchant client, and being pushed to at least one of the first client and the target client” (claim 14). See Shan, para. [0102] (“In some embodiments, the user may select the avatar or indicator of a particular user in the map interface to select one or more operations specific to the user represented by the selected avatar or indicator, such as, sending a private message to that user, getting directions from the current location to that user, finding particular businesses (e.g., restaurants, coffee shops, meeting spots, parking, etc.) near both the second user and the selected user, etc. It is worth noting that, after the user selects the message corresponding to the location sharing request or the status banner to automatically join the location sharing group, when the user returns to the chat interface, the appearance of the location sharing status banner would be updated to reflect that the second user is currently sharing location in real time [navigation page].”); see also, e.g., Davis, paras. [0242] (“For example, in response to a detected user interaction with an edit recipient info option or selectable element 800 in FIG. 8A, the user interface manager 206 may provide a local agent selection interface 802, as shown in FIG. 8B. In one or more embodiments, the local agent selection interface 802 can include a search input box 804 and a selectable map display 806. In one or more embodiments, the user interface manager 206 can provide the search input box 804 and the selectable map display 806 in order to facilitate the sender selecting a local agent location where the remitted funds may be delivered [the map can also be used to set up a navigation, e.g., Google Maps, Waze, GPS software applications or systems, to disclose wherein, after the determining a second client as a target client from the displayed second clients, the method further comprises: generating a navigation page according to a path between the first client and the target client, and displaying the generated navigation page, the navigation page displaying at least real-time location information of the first client and real-time location information of the target client]”); [0243] (“In another embodiment, the user may select an agent location using the selectable map display 806. For example, as shown in FIG. 8B, the network application 204 may provide agent location information to the user interface manager 204 along with a geographic area associated with the selected recipient. In one or more embodiments, the user interface manager 204 may generate the selectable map display 806 with one or more agent location indicators 808 superimposed over the provided geographic area. Thus, in one embodiment, the sender may select an agent location via one of the agent location indicators 808 [same]”); [0244] (“In further embodiments, the network application 204 can detect the location of a client device 104b associated with the recipient. The network application 204 can then provide the location to the client application 202 of the sender's client device 104a. In such embodiments, the selectable map display 806 can provide an indication of the location of the recipient as well as the location of location agents where the recipient can retrieve or pick up a remittance. One will appreciate in light of the disclosure herein that this can allow the sender to select the local agent nearest to the current location of the recipient [same].”); [0350] (“Example social graph 1800 illustrated in FIG. 18 is shown, for didactic purposes, in a two-dimensional visual map representation. In particular embodiments, a social-networking system 1702, client system 1706, or third-party system 1708 may access social graph 1800 and related social-graph information for suitable applications [e.g., Google Maps, Waze, GPS software applications or systems, or using the selectable map display 806 to navigate the old-fashioned way, e.g., using the map like a paper map before GPS systems were prevalent]”); see also disclosures from Shan involving the generated map or directions (displaying the generated navigation page according to the first client and the target client, e.g., real-time location information of the target client.
As to claims 6 & 15, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claims 5 & 14, as shown above, which claims 6 & 15 respectively depend from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claims 6 & 15 of “The method according to claim 5, further comprising: receiving location information of an intermediate merchant client pushed by the server, the location information of the intermediate merchant client being information about the intermediate merchant client determined by the server, after the server receives the information about the target client selected by the first client and when the target client is a user client, as one closest to the first client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of the cash currency; and generating a navigation page by using a path between the first client and the intermediate merchant client, the generated navigation page displaying the real-time location information of the first client, the real-time location information of the target client, and the location information of the intermediate merchant client” (claim 6) and “The apparatus according to claim 14, wherein the processor is further configured to perform: receiving location information of an intermediate merchant client pushed by the server, the location information of the intermediate merchant client being information about the intermediate merchant client determined by the server, after the server receives the information about the target client selected by the first client and when the target client is a user client, as one closest to the first client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of the cash currency; and generating a navigation page by using a path between the first client and the intermediate merchant client, the generated navigation page displaying the real-time location information of the first client, the real-time location information of the target client, and the location information of the intermediate merchant client” (claim 15). See Davis & Shan above for claims 5 & 14 for the selectable map feature, mapping software with navigation/directions provided in real-time, etc., combined with the webpage aspect of the independent claims as well as claims 3 & 12 to result in a “navigation page” that undoubtedly displays real-time location information of the first and target clients (e.g. Shan).
As to claims 7 & 16, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claims 5 & 14, as shown above, which claims 7 & 16 respectively depend from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claims 7 & 16 of “The method according to claim 5, further comprising: receiving and displaying a navigation page based on information about a location at which an intermediate merchant client is located that is pushed by the server, the navigation page being a navigation page generated, according to a path between the first client and the intermediate merchant client, by the server by determining the intermediate merchant client whose location is closest to a location at which the first client is located after receiving the information about the target client that is selected by the first client and when the target client is a user client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of cash currency” (claim 7) and “The apparatus according to claim 14, wherein the processor is further configured to perform: receiving and displaying a navigation page based on information about a location at which an intermediate merchant client is located that is pushed by the server, the navigation page being a navigation page generated, according to a path between the first client and the intermediate merchant client, by the server by determining the intermediate merchant client whose location is closest to a location at which the first client is located after receiving the information about the target client that is selected by the first client and when the target client is a user client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of cash currency” (claim 16). See Davis & Shan above for claims 4 & 13 for the selectable map feature, mapping software with navigation/directions provided in real-time, etc., combined with the webpage aspect of claims 3 & 12 to result in a “navigation page” that undoubtedly displays real-time location information of the first and target clients. The merchant client capable of verifying authenticity of cash currency can also be one of the agents disclosed above in Davis on the selectable map.
As to claims 8 & 17, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claims 1 & 10, as shown above, which claims 8 & 17 respectively depend from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claims 8 & 17 of “The method according to claim 1, wherein the triggering an eWallet of the first client to transfer a specified amount to an eWallet of the target client comprises: setting an operation attribute of the transfer control as inoperable and displaying the transfer control when the navigation page is initially displayed by the first client; and when the first client determines that the geographical locations of the first client and the target client are superposed, setting the operation attribute of the transfer control as operable” (claim 8) and “The apparatus according to claim 10, wherein the triggering an eWallet of the first client to transfer a specified amount to an eWallet of the target client comprises: setting an operation attribute of the transfer control as inoperable and displaying the transfer control when the navigation page is initially displayed by the first client; and when the first client determines that the geographical locations of the first client and the target client are superposed, setting the operation attribute of the transfer control as operable” (claim 17). See Shan above, e.g., the message, GUI element e.g. affordance, overlay, can be made inoperable or just not displayed.
As to claim 21, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claim 9, as shown above, which claim 21 depends from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claim 21 of “The method according to claim 9, wherein: when the target client is a merchant type client, the first resource collection item is a voucher usable at a merchant corresponding to the target client.” See, e.g., Davis, para. [0347] (“In particular embodiments, a third-party system 1708 may include a third-party content object provider [wherein the target client is a merchant type client]. A third-party content object provider may include one or more sources of content objects, which may be communicated to a client system 1706. As an example and not by way of limitation, content objects may include information regarding things or activities of interest to the user, such as, for example, movie show times, movie reviews, restaurant reviews, restaurant menus, product information and reviews, or other suitable information. As another example and not by way of limitation, content objects may include incentive content objects, such as coupons, discount tickets, gift certificates, or other suitable incentive objects [voucher usable at a merchant corresponding to the target client].”); see also “bonus block” credits and discounts on Best Buy purchases from Moreira Neto above.
As to claim 22, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claim 1, as shown above, which claim 22 depends from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claim 22 of “The method according to claim 1, wherein the one or more second clients are applications connected to the server and are not an automatic teller machine (ATM) or a bank facility.” See, e.g., Davis, para. [0041] (describing FIG. 1) (“As illustrated by FIG. 1, the system 100 can allow users 102a, 102b to interact using a corresponding number of client devices 104a, 104b. As further illustrated in FIG. 1, the client devices can communicate with server device(s) 108 via a network 105. In addition, the system 100 can include or interact with a remittance network 115 communicatively coupled with the server device(s) 108 via the network 105. Although FIG. 1 illustrates a particular arrangement of the users, the client devices, the network 105, the server device(s) 108, and the remittance network 115, various additional arrangements are possible. For example, the client devices 104a, 104b may directly communicate with the server devices 108 [second clients connected to the server and are not ATMs or bank facilities], bypassing network 105. Furthermore, the system 100 can provide for more users and more client devices. For example, the system 100 can facilitate the exchange of payments/remittances between any number of users and any number of client devices.”); [0049] (“agent 128” includes ATM, store, and also note “issuing bank system 126” are a part of “remittance network 115” coupled to the network 105 but separate from the client devices and the server devices; thus, in FIG. 1, client devices communicate directly with server devices and are not agents 128 or issuing bank system 126 (ATMs or bank entities), which are part of the remittance network 115 coupled to the network 105 and separate from the client devices 104a, 104b, etc. and server devices 108).
As to claim 23, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claim 9, as shown above, which claim 21 respectively depend from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claim 21 of “The method according to claim 1, wherein the first client and the one or more second clients are the same applications.” See, e.g., Davis, para. [0052] (“While FIG. 1 illustrates the users as people, the users may include other entities, such as business, government, or other entities. For example, the user 102a can use the system 100 to provide a payment to a business for services or products. For instance, the user 102a can communicate with a business via the system 100, and ultimately decide to make a purchase of a product or service from the business. Using the same system 100 [first and second client applications are the same applications], the user 102b can then send a payment for the product or service to the business.”).
As to claims 24-25, the Davis-to-Moreira Neto combination teaches, suggests and discloses all the limitations of claims 1 & 10, as shown above, which claims 24 and 25 respectively depend from. The Davis-to-Moreira Neto combination further teaches, suggests and discloses all the limitations recited by claims 24 and 25 of “The method according to claim 1, wherein after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, the target client also receives, from the server, the second resource collection item as the award of completing the transferring of the specified amount when the target client is the user type client” (claim 24) and “The apparatus according to claim 10, wherein after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, the target client also receives, from the server, the second resource collection item as the award of completing the transferring of the specified amount when the target client is the user type client” (claim 25). See disclosures from Moreira Neto above for “bonus blocks” and merchants, e.g., paras. [0057] & [0135].
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 17-20 of the Amendment, under the heading of “Regarding Rejection of Claims 1-3, 5-12, 14-19 and 21-23 under 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method for supporting cash currency exchange for a first client requesting cash-currency-exchange service in a system for supporting cash currency exchange, the system including a plurality of second clients providing the cash-currency-exchange service”) is directed to a process. The limitations of “providing, by the first client…an exchange request interface configured to initiate the cash currency exchange for exchanging currency from an eWallet to cash, and to provide a condition setting option for the cash currency exchange; determining, by the first client, current geographical location of the user terminal; sending, by the first client, an exchange-service request of cash currency to [an entity] according to an exchange request operation triggered on the exchange request interface, wherein the exchange-service request carries the current geographical location of the user terminal and is used to trigger the [entity] to: obtain one or more second clients in a preset range from the first client according to at least the current geographical location information of the first client, the preset range being determined based on the condition setting option; push an exchange-service item corresponding to the exchange-service request to the one or more second clients; and receive a confirmation response of the exchange-service item from at least one second client of the one or more second clients; receiving, by the first client, information about the at least one second client pushed by the server, a terminal executing the at least one second client being located within the preset range from the user terminal; displaying, by the first client, the obtained information about the at least one second client; determining, by the first client, a second client as a target client from the at least one second client; receiving, by the first client, a navigation page pushed and generated by the [entity] according to geographical locations of the first client and the target client; displaying, by the first client, the navigation page that shows at least real-time location information of the first client and real-time location information of the target client; displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed; in response to an operation on the transfer control on the navigation page, triggering, by the first client, the eWallet of the first client to transfer a specified amount to an eWallet of the target client; displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client; sending an exchange success notification to the [entity] after a confirmation control provided on the amount transfer success page is triggered, wherein the exchange success notification is used to trigger the [entity] to obtain a type of the target client that completes transferring of the specified amount; and after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, receiving, by the first client from the [entity], a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as providing an exchange request interface, determining a current geographical location of a user, sending an exchange-service request of cash currency according to an exchange request operation that is triggered on the exchange request interface, receiving, by the first client, information about at least one second client, displaying obtained information about the at least one second client, determining a second client as a target client from the at least one second client, receiving, by the first client, a navigation page pushed and generated according to geographical locations of the first client and the target client, displaying, by the first client, the navigation page that shows at least real-time location information of the first client and real-time location information of the target client, displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed, in response to an operation on the transfer control on the navigation page, triggering, by the first client, an eWallet of a first client to transfer a specified amount to an eWallet of the target client, displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client, sending an exchange success notification to the server after a confirmation control provided on the amount transfer success page is triggered, and after the first client transfer the specified amount to the eWallet of the target client and sends the successful notification, receiving, by the first client, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a processor of a user terminal, interacting with a system, a server and a terminal (as well as an exchange request interface, an eWallet (of the first client and another eWallet of the target client), a current geographical location of the user terminal, an exchange-service request of cash currency, an exchange request operation, one or more second clients, a preset range, a condition setting option, an exchange-service item corresponding to the exchange-service request, a confirmation response, information about the at least one second client pushed by the server, the obtained information about the at least one second client, a second client as a target client, a navigation page, real-time location information of the first and target client, a transfer control, an operation on the transfer control on the navigation page, an amount transfer success page, an exchange success notification, a confirmation control, a type of the target client that completes transferring of the specified amount, a first resource collection item, an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client, all of which are merely abstract information, abstract software code, abstract static and/or programmable data, and/or executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 10 & 19 based on similar reasoning and rationale, contrary to Applicants’ arguments (or non-conceded statements) on pages 17-19 of the Amendment that the amended claims are not directed to any abstract ideas.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 19-20 of the Amendment that even assuming arguendo that the claims are directed to an abstract idea, the claims still integrate the judicial exception into a practical application. The above argument is inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the processor (claim 1) or at least one processor (claim 19) of the user terminal (claims 1 & 19), the system (claims 1, 10 & 19), the server (claims 1, 10 & 19), the terminal (claims 1, 10 & 19), the apparatus (claim 10), the memory (claim 10), the processor (claim 10), and the non-transitory computer-readable storage medium (claim 19) (and the ATM and bank facility of dependent claim 22) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: providing, by the first client, an exchange request interface configured to initiate the cash currency exchange for exchanging currency from an eWallet to cash, and to provide a condition setting option for the cash currency exchange (e.g., a human being as the first client providing a document or form of the exchange request interface, or interfacing with a customer via a teller or over the phone, as well as providing the said condition setting option during these interactions); determining, by the first client, current geographical location of the user terminal (e.g., a human-being determining the current geographical location of the user terminal by asking the user or using GPS/map look-up services); sending, by the first client, an exchange-service request of cash currency to an entity according to an exchange request operation triggered on the exchange request interface (e.g., a human being sending information, speech data or a document making up the exchange-service request in person, via postal mail or over the phone), wherein the exchange-service request carries the current geographical location of the user terminal and is used to trigger the entity to obtain one or more second clients in a preset range from the first client according to at least the current geographical location information of the first client, the preset range being determined based on the condition setting option (the sent document/data/speech information easily containing all of the above-described information); push an exchange-service item corresponding to the exchange-service request to the one or more second clients; and receive a confirmation response of the exchange-service item from at least one second client of the one or more second clients (all human-operable tasks of pushing/notifying and receiving); receiving, by the first client, information about the at least one second client pushed by the server, a terminal executing the at least one second client being located within the preset range from the user terminal (e.g., a human being receiving the information, which can be a document or speech data, in person, via postal mail, or over the phone); displaying, by the first client, the obtained information about the at least one second client (e.g., a human being displaying the obtained information via a sketch/drawing, poster, presentation, projection or other visual means); determining, by the first client, a second client as a target client from the at least one second client (e.g., the human-operable ask of determining a second client person as a target client person); receiving, by the first client, a navigation page pushed and generated by the entity according to geographical locations of the first client and the target client (human-being task of tracking a live-action map via e.g. phone-calls, a generic GPS, phone, etc.); displaying, by the first client, the navigation page that shows at least real-time location information of the first client and real-time location information of the target client (a human being reading off, interpreting or stating such displayed information); displaying a transfer control on the navigation page upon detecting that the geographical locations of the first client and the target client are superposed (e.g., human-based display or drawing of attention to a particular part of a live-action map, drawing or other display); in response to an operation on the transfer control on the navigation page, triggering, by the first client, the eWallet of the first client to transfer a specified amount to an eWallet of the target client (e.g., the human-operable task of processing a transfer via an eWallet, physical wallet or other human-operable money transfer and storage tool); displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client (e.g., the human-operable task of displaying or notifying a user of a transfer success); sending an exchange success notification to the server after a confirmation control provided on the amount transfer success page is triggered, wherein the exchange success notification is used to trigger the server to obtain a type of the target client that completes transferring of the specified amount (e.g., the human-operable task of notifying a user of an exchange success and also determining what type of target client completed the transferring); and after the first client transfers the specified amount to the eWallet of the target client and sends the success notification, receiving, by the first client from the server, a first resource collection item for exchanging for an article provided by the target client as a promotion of the target client for completing the transferring of the specified amount when the target client is a merchant type client, and a second resource collection item for exchanging for an article provided by a specific merchant as an award of completing the transferring of the specified amount when the target client is a user type client (e.g., the human-operable task of rewarding a bonus/award based on determining what type of target client successfully transferred the funds e.g., merchant or user). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
Claim 3 of Example 35 is also distinguishable from the present claims because the specific “combination of the steps” did not “represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs…[and] like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea.” See page 11 (page 103/109 of the PDF) in “Subject Matter Eligibility Examples: Business Methods” – https://www.uspto.gov/sites/default/files/documents/101_examples_1to36.pdf. The present claims are more similar to claim 1 of Example 35, where the “additional elements…do not provide significantly more…to the claim” once the “generic computing components” are ignored. Moreover, unlike improving the technological field of ATMs, “fraud prevention by location verification before proceeding [with] an eWallet transaction” is merely an enhancement of the abstract idea of the human activity of fraud prevention. 
Moreover, contrary to Applicants’ arguments made on pages 19-20 of the Amendment generally that the present claim limitations address a technical problem, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements (which are arranged in an arbitrary fashion and not in any novel way in that their movement does not change anything with respect to claim scope, interpretation or infringement) amount to nothing more than well-understood, routine and conventional limitations in the field of cash currency exchanges with eWallets, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (e.g., fraud prevention by location verification before proceeding with an eWallet transaction) to a business problem (the inefficiencies and security obstacles in exchanging currency in an eWallet with nearby merchants or users) in a business field (cash or currency exchanges made with eWallets), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1-3, 5-8, 10-12, 14-17, 19 & 21-25 under 35 U.S.C. 101 is hereby maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 20-24 of the Amendment, under the header of “Regarding Claim Rejection under 35 U.S.C. § 103”, Examiner acknowledges that the arguments and claim amendments have been considered, but are rendered moot in light of the new grounds of rejection, which cite the new reference of Moreira Neto, U.S. Pat. Pub. 2015/0170186 A1 (“Moreira Neto”), which, when combined with the rest of the above cited prior art reference(s), teaches, suggests and discloses all the limitations of all the pending claims under the broadest reasonable interpretation (“BRI”).
Thus, claims 1-3, 5-8, 10-12, 14-17, 19 & 21-25 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
 
February 12, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 12, 2021